Name: Commission Regulation (EC) No 1225/2003 of 9 July 2003 initiating a "new exporter" review of Council Regulation (EC) No 1600/1999 imposing definitive anti-dumping duties on imports of stainless steel wires with a diameter of 1 mm or more originating in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: trade;  technology and technical regulations;  iron, steel and other metal industries;  international trade;  competition;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1225Commission Regulation (EC) No 1225/2003 of 9 July 2003 initiating a "new exporter" review of Council Regulation (EC) No 1600/1999 imposing definitive anti-dumping duties on imports of stainless steel wires with a diameter of 1 mm or more originating in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration Official Journal L 172 , 10/07/2003 P. 0006 - 0007Commission Regulation (EC) No 1225/2003of 9 July 2003initiating a "new exporter" review of Council Regulation (EC) No 1600/1999 imposing definitive anti-dumping duties on imports of stainless steel wires with a diameter of 1 mm or more originating in India, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96(1) of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation), as last amended by Regulation (EC) No 1972/2002(2), and in particular Article 11(3) and (4),After consulting the Advisory Committee,Whereas:A. REQUEST FOR A REVIEW(1) The Commission has received an application for a "new exporter" review pursuant to Article 11(4) of the basic Regulation. The application was lodged by VSL Wires Limited (the applicant), an exporting producer in India (the country concerned).B. PRODUCT(2) The product under review is stainless steel wire with a diameter of 1 mm or more, containing by weight 2,5 % or more of nickel, excluding wire containing by weight 28 % or more but no more than 31 % of nickel and 20 % or more but no more than 22 % of chromium originating in India (the product concerned), currently classifiable within CN code ex 7223 00 19. This CN code is given only for information.C. EXISTING MEASURES(3) The measures currently in force are definitive anti-dumping duties imposed by Council Regulation (EC) No 1600/1999(3) under which imports into the Community of the product concerned originating in India, and produced by the applicant, are subject to definitive anti-dumping duties of 55,6 %, with the exception of several companies specifically mentioned which are subject to individual duty rates.D. GROUNDS FOR THE REVIEW(4) The applicant alleges that it did not export the product concerned to the Community during the period of investigation on which the anti-dumping measures were based, i.e. the period from 1 April 1997 to 31 March 1998 (the original investigation period).The applicant further alleges that it has begun exporting the product concerned to the Community after the end of the investigation period, and that it is not related to any of the exporting producers of the product concerned, which are subject to the abovementioned anti-dumping measures.E. PROCEDURE(5) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment. No comments have been received.Having examined the evidence available, the Commission concludes that there is sufficient evidence to justify the initiation of a "new exporter" review, pursuant to Article 11(4) of the basic Regulation, with a view to determine the applicant's individual margin of dumping and, should dumping be found, the level of the duty to which their imports of the product concerned into the Community should be subject.(a) QuestionnairesIn order to obtain the information it deems necessary for its investigation, the Commission will send a questionnaire to the applicant.(b) Collection of information and holding of hearingsAll interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing showing that there are particular reasons why they should be heard.F. REPEAL OF THE DUTY IN FORCE AND REGISTRATION OF IMPORTS(6) Pursuant to Article 11(4) of the basic Regulation, the anti-dumping duties in force should be repealed with regard to imports of the product concerned which are produced and sold for export to the Community by the applicant. At the same time, such imports should be made subject to registration in accordance with Article 14(5) of the basic Regulation, in order to ensure that, should the review result in a finding of dumping in respect of the applicant, anti-dumping duties can be levied retroactively from the date of the initiation of this review. The amount of the applicant's possible future liabilities cannot be estimated at this stage of the proceeding.G. TIME LIMITS(7) In the interest of sound administration, time limits should be stated within which:- interested parties may make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 5(a) of this Regulation or any other information to be taken into account during the investigation,- interested parties may make a written request to be heard by the Commission.H. NON-COOPERATION(8) In cases in which any interested party refuses access to or otherwise does not provide the necessary information within the time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available,Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of the facts available,HAS ADOPTED THIS REGULATION:Article 1A review of Regulation (EC) No 1600/1999 is hereby initiated pursuant to Article 11(4) of Regulation (EC) No 384/96 in order to determine if, and to what extent, the imports of stainless steel wire with a diameter of 1 mm or more, containing by weight 2,5 % or more of nickel, excluding wire containing by weight 28 % or more but no more than 31 % of nickel and 20 % or more but no more than 22 % of chromium falling within CN code ex 7223 00 19 (TARIC code 7223 00 19 90 ) originating in India, produced and sold for export to the Community by VSL Wires Limited (TARIC additional code A 444) should be subject to the anti-dumping duties imposed by Council Regulation (EC) No 1600/1999.Article 2The anti-dumping duties imposed by Regulation (EC) No 1600/1999 are hereby repealed with regard to the imports identified in Article 1 of the present Regulation.Article 3The customs authorities are hereby directed, pursuant to Article 14(5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation.Article 4Interested parties, if their representations are to be taken into account during the investigation, must make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in recital 5(a) of this Regulation or any other information, unless otherwise specified, within 40 days of the entry into force of this Regulation. Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the party's making itself known within the aforementioned period.Interested parties may also apply in writing to be heard by the Commission within the same 40-day time limit.All submissions and request made by interested parties must be made in writing (not in electronic format, unless otherwise specified), and must indicate the name, address, e-mail address, telephone and fax, and/or telex number of the interested party.Any information relating to the matter, any request for a hearing should be sent to the following address: European Commission Directorate-General for TradeDirectorate BOffice: J-79 05/16 B - 1049 Brussels Fax (32 2) 295 65 05 Telex COMEU B 21877.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ L 189, 22.7.1999, p. 19.